Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as a part-time telemarketer without good cause. Notwithstanding claimant’s statement in her resignation letter that she was quitting in order to work for herself, the record indicates that claimant was dissatisfied with her salary and lack of benefits and sick days. It is well settled that dissatisfaction with one’s employment and wages does not constitute good cause for leaving employment (see, Matter of Abrams [Sweeney], 240 AD2d 833). To the extent that claimant also maintains that she resigned because she was offered other employment at a stockbroker’s office, such testimony was refuted by the stockbroker, thereby creating a credibility issue for resolution by the Board (see, Matter of Mondiello [New Times Sec. — Commissioner of Labor], 268 AD2d 762, 763). Inasmuch as the record establishes that continuing work was available to claimant, and that she declined the opportunity to return to her employment following her resignation, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.